Name: Commission Regulation (EC) No 489/1999 of 5 March 1999 amending Regulation (EC) No 178/1999 determining the extent to which applications lodged in January 1999 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  Europe;  animal product;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities6. 3. 1999 L 59/3 COMMISSION REGULATION (EC) No 489/1999 of 5 March 1999 amending Regulation (EC) No 178/1999 determining the extent to which applica- tions lodged in January 1999 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1898/ 97 of 29 September 1997 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94 (1), as amended by Regulation (EC) No 618/98 (2), and in particular Article 4(5) thereof, Whereas the quantities available for the period 1 April to 30 June 1999 as set out in Annex II of Regulation (EC) No 178/1999 (3) were inaccurate due to incorrect informa- tion supplied by a Member State; Whereas Annex II of the said Regulation should be replaced, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 178/1999 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 8 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 267, 30. 9. 1997, p. 58. (2) OJ L 82, 19. 3. 1998, p. 35. (3) OJ L 20, 27. 1. 1999, p. 30. EN Official Journal of the European Communities 6. 3. 1999L 59/4 ANNEX ANNEX II (tonnes) Group No Total quantity available for the period 1 April to 30 June 1999 1 4 239 2 659,9 3 1 820 4 16 193,1 H1 2 400 H2 500 5 3 450 6 2 101,1 7 9 806,8 8 1 610 9 11 730 10/11 6 065 12/13 2 645 14 345 15 1 035 16 1 874,9 17 14 375'